                                                                      FILED
                                                                     IN CLERK'S OFFICE
                                                               U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                   ^ FEB 1 1 2019 *
EASTERN DISTRICT OF NEW YORK
                                              X                BROOKLYN OFFICE
OMO DEOKORO,

                       Petitioner,                NOT FOR PUBLICATION
                                                  ORDER
       -against-
                                                  16-CV-5487(CBA)(LB)
HAROLD D. GRAHAM,

                       Respondent.

AMON,United States District Judge:

       The Court has received the Report and Recommendation("R&R")of the Honorable Lois

Bloom, United States Magistrate Judge, for the instant habeas action filed by Petitioner Omo

Deokoro pursuant to 28 U.S.C. § 2254. In an R&R dated November 15, 2017, Magistrate Judge

Bloom recommended that this Court deny the petition,the issuance ofa certificate ofappealability,

and leave for Petitioner to file his appeal in forma pauneris. (D.E.# 14.)

       No party has objected to the R&R,and the time for doing so has passed. When deciding
whether to adopt an R&R,the Court"may accept,reject, or modify,in whole or in part,the findings
or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those
portions ofthe R&R "to which no timely objection has been made,a district court need only satisfy
itself that there is no clear error on the face of the record." Jarvis v. N. Am. Globex Fund. L.P.,

823 F. Supp. 2d 161,163(E.D.N.Y. 2011)(quoting Wilds v. United Parcel Serv.,262 F. Supp. 2d
163,169(S.D.N.Y. 2003)).

       After reviewing the record, the Court adopts Magistrate Judge Bloom's well-reasoned
R&R. Accordingly, the Court DENIES the habeas petition. Because Petitioner has not made a

substantial showing ofthe denial ofany constitutional right,the Court declines to issue a certificate

of appealability. See 28 U.S.C. § 2253: Lozada v. United States, 107 F.3d 1011, 1017 (2d Cir.
19971. abrogated on other grovmds bv United States v. Perez. 192 F.3d 255,259—60(2d Cir. 1997).
                                                     1
Pursuant to 28 U.S.C. § 1915(a)(3), this Court denies Petitioner leave to file an appeal in forma

pauperis. certifying that any appeal from this Order would not be taken in good faith. See

Coppedge v. United States. 369 U.S. 438,443-45 (1962).

       SO ORDERED.


Dated: February 11, 2019
       Brooklyn, New York
                                                      s/Carol B. Amon
                                                    Carol
                                                    United States Dis     Judge
